Citation Nr: 1446996	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of fracture of left third metacarpal (long finger) with arthritis.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran seeks an increased evaluation for his left long finger, rated as noncompensable effective April 1972.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a left hand fracture injury have been manifested by objective evidence of pain, weakness, and decreased grip.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no more, for residuals of a left  long finger fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 5226 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in May 2010, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The May 2010 VCAA letter was sent prior to the rating decision in August 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In June 2010, VA provided the Veteran with QTC medical services examination and obtained a medical opinion addressing the extent of the Veteran's left hand and left third finger injury as well as the impact of the Veteran's injury to his daily activities.  The examination and opinion are adequate because the examiner considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, and provided a reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   




Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's left third metacarpal is rated as 0 percent disabling under the diagnostic code for limitation of motion of individual digits in accordance with Diagnostic Codes 5226 and 5229.  38 C.F.R. § 4.71a.

A noncompensable evaluation is warranted for a limitation of motion with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5229.  A 10 percent evaluation is warranted for a limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  A 10 percent evaluation is also warranted for unfavorable or unfavorable ankyloses of the long finger.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Codes 5226.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In the Veteran's Statement in Support of Claim received April 2010, the Veteran stated that he has numbness and a loss of dexterity in his left hand, which had gotten progressively worse overtime.  The Veteran stated that he sometimes has trouble gripping items, and experiences discomfort.  The Veteran reiterated his symptoms in his Notice of Disagreement, and VA Form 9.  

In June 2010, the Veteran underwent a QTC examination for his left hand, and for his left third metacarpal injury.  The Veteran reported having pain in his left hand, which occurs approximately three times a day for about an hour.  The Veteran stated that the pain remains localized.  The Veteran reported a squeezing, aching and sharp pain, with a pain level at 7.  The Veteran stated that his pain is exacerbated by physical activity, and relieved by rest.  The Veteran stated that he suffers from constant numbness in his left hand, has a loss of dexterity, and loss of feeling at times. The Veteran also reported that he cannot grip with his left hand at times.  The Veteran's left wrist exhibited normal range of motion testing after repetitive attempts.  The examiner stated that the Veteran's left wrist was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the fingers is: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the fingers is: index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  The Veteran's left hand strength was determined to be severely reduced.  The Veteran's range of motion testing revealed that the Veteran's left long finger was not ankylosed.  The Veteran exhibited painful motion at 80 degrees for PIP flexion (normal 100 degrees), painful motion at 80 degrees for MP flexion (normal 90 degrees), and painful motion at 60 degrees for DIP flexion (normal 70 degrees).  The examiner determined that the Veteran's left long finger was limited by pain and weakness after repetitive use.  The examiner stated that the Veteran was not limited by fatigue, lack of endurance or incoordination to his left long finger.  The Veteran exhibited range of motion limitation to his left index finger and left thumb.  

The examiner diagnosed the Veteran with healed fracture of third metacarpal with diffuse osteoarthritis of the hand, and residual cortical deformity at the third metacarpal fracture site.  The examiner deemed that the Veteran suffers from the subjective factors of numbness, pain, loss of function, with objective factors of severe loss of hand strength, decreased left thumb, decreased long finger, and index finger range of motion.  The impact to the Veteran's occupational functioning was that the Veteran was deemed unable to carry heavy objects or perform fine or gross motor activities that require strength.  The effect of the condition on the claimant's daily activity was that he is unable to perform heavy lifting, or daily chores that require strength.

Based on the above, the Board finds that the Veteran's residual of a left hand fracture meets the criteria for a 10 percent evaluation, but not higher, throughout the entire appeal period.  While the Veteran's limitation of left long finger motion, in degrees, is not to a level to warrant a compensable rating under Diagnostic Code 5229, nor is the Veteran's joint ankylosed to warrant a compensable rating under Diagnostic Code 5226, the record reflects that the Veteran's joint function of the left long finger is additionally effected by pain, and weakness after repetitive use.  The Veteran demonstrated evidence at his June 2010 contract examination, as well as through supporting testimony, that he suffers from painful motion for his left long finger and has lost the ability to grip, with numbness to his left hand as well.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional functional effects in the context of pain, numbness, loss of grip ability and weakness on use the left long finger would most nearly approximate ankylosis of the left long finger.  38 C.F.R. §§ 4.59, 4.40, 4.45; DeLuca.  Accordingly, a 10 percent rating, but not higher, for the Veteran's residuals of a left long finger fracture is warranted.

The Veteran, however, does not warrant an evaluation in excess of 10 percent at any time during the relevant appeals period.  In order to warrant the next higher evaluation, the evidence must show a limitation of motion or ankylosis involving multiple fingers of the left hand.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of ankylosis in any finger of the Veteran's left hand, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for residuals of his left long finger.  Furthermore, any functional impairment to the Veteran's left hand due to a digit beside the Veteran's long finger is contemplated by the pain, numbness, weakness, and problems gripping, assigned under the 10 percent rating granted under Diagnostic Code 5226 in the instant appeal.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's left long finger is not inadequate.  The Veteran complains predominately of pain and numbness to his left hand, with limited motion to his left long finger.  These are symptoms contemplated in the rating schedule under Diagnostic Codes 5226, and 5229.  The Veteran does not have any symptoms from his residuals of his left long finger fracture that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected left long finger with arthritis; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and the evidence shows that the impact to his occupational functioning is that he is unable to carry heavy objects or perform fine or gross motor activities that require strength.  The record does not exhibit any indication that the Veteran is unable to secure or follow gainful employment.  Therefore, the Board finds that TDIU based on the Veteran's service-connected residuals of a left long finger fracture is not warranted.   

     
ORDER

Entitlement to an increased rating of 10 percent, but no higher, for residuals of a left long finger fracture is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


